Order, Supreme Court, Bronx County (Janice L. Bowman, J.), entered June 18, 2004, which denied defendants-appellants’ motion to change venue from Bronx County to Queens County, unanimously affirmed, without costs.
*443Venue was properly placed in Bronx County, which is listed in the nonappearing defendant’s certificate of incorporation as the location of its principal office (CPLR 503 [c]; see Conway v Gateway Assoc., 166 AD2d 388 [1990]; cf. Lucarello v New York Zoological Socy., 220 AD2d 312 [1995]). Venue was properly retained in Bronx County on the ground that appellants failed to satisfy their burden of showing that the convenience of material witnesses would be served by changing venue to Queens County (see Cardona v Aggressive Heating, 180 AD2d 572 [1992]). Concur—Friedman, J.P., Marlow, Nardelli, Sweeny and Catterson, JJ.